Citation Nr: 1544929	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  13-06 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right leg disorder, claimed as shortness of the right lower extremity as compared with the left. 

2.  Entitlement to service connection for a heart disorder, to include ischemic heart disease, and to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

4.  Entitlement to service connection for hypertension, to include as due to exposure to Agent Orange.

5.  Entitlement to service connection for chronic kidney disease.

6.  Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1971 to April 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009, November 2009, and April 2011 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran appealed from denials in these decisions, and the matters are now before the Board.
 
In February 2015, the Board remanded these issues for additional development.  Such development having been completed, the issues have been returned to the Board for adjudication.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held in February 2014.  A transcript of the hearing has been associated with the claims file.

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current right leg disorder for which service connection has not already been established.

2.  The Veteran does not have a heart disorder for which service connection may be granted.

3.  The Veteran does not have an acquired psychiatric disorder, including PTSD, which is related to service.

4.  Bilateral hearing loss was not incurred in, and is not otherwise related to, service.

5.  The Veteran does not have a current kidney disorder.


CONCLUSIONS OF LAW

1.  A non-service-connected right leg disorder was not incurred in, or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1137, 1153, 1154(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2014).

2.  The criteria for service connection for a heart disorder, to include as a result of Agent Orange exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137, 1154(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

3.  An acquired psychiatric disorder, including PTSD, was not incurred in or as a result of service.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 4.125 (2014).

4.  Bilateral hearing loss was not incurred in, or as a result of, service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 3.385 (2014).

5.  The criteria for service connection for a kidney disorder, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection, Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Among the disorders claimed, cardiovascular-renal disease and organic disease of the nervous system (including sensorineural hearing loss) are "chronic diseases" which are listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  With regard to any disorders which are not a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

In addition to those disorders incurred during service, and except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2014).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

The record confirms that the Veteran had service in the Republic of Vietnam at some point during the period beginning on January 9, 1962 and ending on May 7, 1975, and he is thus presumed to have been exposed to herbicide agents, including Agent Orange.  38 C.F.R. § 3.307(a) (2014).  The Veteran has contended that one or more of his currently claimed disorders may be related to such exposure.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2014) are met, certain diseases, including ischemic heart disease, shall be service-connected even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2014) are also satisfied.  38 C.F.R. § 3.309(e) (2014).  Note 3 at the end of  C.F.R. § 3.309 defines ischemic heart disease as not including hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii) (2014).

Where the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

Service Connection for a Right Lower Extremity Disorder

The Veteran contends that his right and left legs are of unequal length, that the discrepancy preexisted service, and that service aggravated an unspecified disorder related to the leg-length discrepancy.  The Veteran has a long and complicated history of hip and foot symptoms, and to that end he has previously been awarded service connection for peripheral neuropathy of the right lower extremity and for a callus beneath the fourth metatarsal of the right foot.  

38 C.F.R. § 4.14 (2014) prohibits the assignment of evaluations for the same symptoms of disability under more than one Diagnostic Code.  In August 2011, the RO sent the Veteran a letter seeking to clarify whether he was "trying to claim a right leg injury again or claim a right leg disorder secondary to [his] service connected right foot callus or bilateral lower extremity peripheral neuropathy."  The Veteran responded that he was "saying [his] right leg is shorter than [his] left leg secondary to [his] service connected back, causing [him] to walk off stride, with having to use a cane."  The Board has undertaken the adjudication of the Veteran's claim in such a manner so as to avoid prohibited pyramiding, but reiterates that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  

A veteran is presumed to have entered service in sound condition with respect to his or her health except as to defects, infirmities, or disorders "noted" on service entrance.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  Where no defect, infirmity, or disorder was noted on service entrance, the burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).

As an initial matter, the Board finds that the Veteran was sound on entry into service, as reflected by his September 1970 pre-induction examination which showed that the feet, lower extremities, spine, and other musculoskeletal systems were normal.  Furthermore, in his report of medical history at induction, the Veteran affirmatively denied any history of "bone, joint, or other deformity, "lameness," and "foot trouble."

In a November 2008 statement to US Social Security Administration (SSA), the Veteran reported that his right leg is shorter than his left as a result of a "birth defect."  The Veteran is competent to report on matters which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  While a leg-length discrepancy may be capable of lay observation, identifying such a discrepancy as a birth defect, is well beyond the Veteran competency, and his assertions to that effect are of little probative value.  Given that no lower extremity disorder was noted on entry, the record must otherwise present clear and unmistakable evidence that such a disorder preexisted service in order to rebut the presumption of soundness.  Here, in the absence of such evidence, the Board finds that the Veteran entered service in sound condition with respect to his lower extremities.

Service treatment records reveal no complaints or findings referable to the right leg, and on separation examination in April 1972 the lower extremities were normal other than "multiple callouses on the soles of [the] feet," a disability for which service connection has already been established. 

Following separation from service in April 1972, the Veteran did not report lower extremity symptoms until, in November 1992 when he complained of right hip pain radiating down to his knee, pain which had been present for two weeks.  The Veteran associated the pain with a prior problem he had had with his lower back, and described numbness of the right anterior thigh and inguinal area.  The assessment was of a lumbar strain with possible lumbar disc disease.  Radiographic imaging of the right hip showed "no significant abnormalities."  Following his return a few days later, the assessment was "probable sciatica."

Not until two weeks later did the Veteran report having fallen from a deer stand three weeks prior, and pain in the right hip and thigh had onset at that time.  On evaluation, reflexes were slightly hypoactive, but equal, there was no peripheral nerve tenderness, no motor or sensory deficit, and only slight tenderness over the posterior sacrum and right sacroiliac joint.  X-rays taken earlier in the month were reviewed, and new x-rays confirmed "no particular bone or joint abnormality."  The diagnosis was "sciatica without signs of nerve root compression."

The Veteran reported pain and swelling in the right knee in April 1994, but denied any history of knee injury.  The pain was diagnosed as a symptom of osteoarthritis.  In July 1997 he again returned with "very similar complaints" as he had had in November 1992, though he denied any injury.  He was, again, diagnosed with sciatica.

On VA examination of the right foot in January 2009, x-ray imaging revealed evidence that the Veteran "may have had an old fracture at the right fifth metatarsal head but the alignment is good and is well healed.  The right fourth metatarsal is slightly short compared to the other central rays."  The examiner went on to say that the Veteran "simply has a plantar callus that would have been there whether he was in the service a day or 20 years," noting that such calluses are "seen on people all the time and typically cause very little discomfort."  The examiner's final conclusion was that the Veteran had a "minor callus beneath his right fourth metatarsal head due to a congenitally slightly short right fourth metatarsal."  To reiterate, a right fourth metatarsal disability has already been service connected.  VA examination in September 2010 once again confirmed the presence of a minor "transfer callus beneath the fourth metatarsal of the right foot."

In August 2011, the Veteran told a VA healthcare provider that he had been experiencing low back pain since the 1980s, and that it was "because his right leg is shorter than his left leg."  The Veteran denied any specific trauma to the right leg, but did note that he had a lift in his shoe for the past three years.  On physical evaluation, it was noted that the right leg was "MINIMALLY short" (emphasis original) as compared with the left.  There were "some weak findings of sacroiliac dysfunction," and the treating provider was "not convinced that his leg length difference is one that requires a shoe lift," but rather felt that symptoms may "be more [sacroiliac joint dysfunction] than [leg length discrepancy]."

An effort was made to "wean" the Veteran off of the use of lifts, and on followup in November 2011 it was noted that, per the assessment of both a physician and physical therapist, "leg lengths are equal after [sacroiliac] correction, so lifts are not appropriate and may be exacerbating back pain."  Additional follow-up in February 2012 again confirmed that the Veteran's legs were of equal length.

The Board remanded the Veteran's claim in an effort to identify all of the Veteran's lower right leg disorders - not otherwise currently service-connected - and in May 2015 an examination was completed.  The report which was entered into the claims file was sparse, stating simply that there was no complain or diagnosis of any right leg disorder on induction or separation examinations, and accordingly, "the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  However, a report of contact from the examiner the same day indicates that he "did not see the right leg as being unequal to the left leg," and was therefore unsure of the intent of the request for examination.

The Board finds that the Veteran simply does not have a current right leg disorder for which service connection may be granted.  Though treatment records relating to the Veteran's right foot are voluminous, service-connection for such disability has already been granted.  It is also evident that the Veteran believes that his right leg is shorter than his left - an assertion he has repeated numerous times to both VA and SSA.  However, as was confirmed in November 2011, an adjustment of his sacroiliac joint corrected what had incorrectly been identified as a "minimally short" right leg in August 2011," and no probative evidence suggests that maladjustment of the sacroiliac joint was related to service.

Although a difference in leg length may potentially be capable of lay observation, repeated clinical assessments have verified that the Veteran's legs are of equal length, and no non-service-connected right lower extremity disorder has been identified for which service connection may be established.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Heart Disorder

The Veteran is seeking service connection for a heart disorder, to include coronary artery disease, as he indicated at his 2014 hearing before the undersigned.  Service treatment records reflect no treatment or complaints referable to a heart disorder, and on separation examination in April 1972 his heart was normal.

Following separation, the Veteran reported to an emergency room in November 2008 with chest pain and mid shortness of breath over the prior four days.  The Veteran had difficulty clarifying his symptoms, and was only able to indicate that he "sometimes has a hurt," pointing to the center of his chest.  The diagnostic impressions included chronic obstructive pulmonary disease (COPD) and exacerbation "more likely than cardiac constrictive pericarditis."  On follow-up evaluation in April 2009, a new cardiac study was compared with a study conducted in November 2008.  Evidence of emphysema was noted, but the heart size was "stable, within normal limits and lung fields [were] clear of active disease."

In August 2010, on report of left chest wall pain, an electrocardiogram indicated atypical chest pain and chest wall pain, without an underlying diagnosis.  X-ray imaging showed the lungs to be clear, and the cardiomediastinal silhouette was "in acceptable limits."  No acute or active cardiopulmonary process was seen, and the conclusion was of a "normal portable erect chest" imagining study.  

One week later, chest pain was ongoing, and it was determined that the Veteran's "chest pain is likely non-cardiac in nature."  Additional imaging demonstrated "mild heterogeneous radiotracer distribution throughout the myocardium without evidence of perfusion defects," and the testing was "without evidence of myocardial ischemia or infarction."

VA examination in March 2011 also failed to identify any current cardiac disorder, and the examiner expressly concluded that the Veteran did not have ischemic heart disease, and that there was no evidence of cardiac hypertrophy or dilation. 

A May 2011 electroencephalographic study was "slightly abnormal due to one incident of left midtemporal intermittent slowing" of the heart, but was otherwise "without any evidence of epileptiform activity."  A separate May 2011 evaluation produced results consistent with "no acute cardiopulmonary process," and in August 2011 a cardiac work-up was "essentially [within normal limits]."  Finally, in March 2012, the Veteran was seen on complaints of syncope, however "no cardiac etiology was established."

In short, while the Veteran may believe that he has a cardiac disorder, objective diagnostic testing has verified that he does not have a current cardiac disorder for which service-connection may be established.  Thus, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection for an Acquired Psychiatric Disorder

The Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD.  Although the record reveals conflicting evidence of varying diagnoses, a claim for service connection for one mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly the Board has taken an expansive view of the Veteran's claim pursuant to Clemons.

Service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2014).  With respect to the third element, if the evidence shows that a veteran engaged in combat and the veteran is claiming a combat-related stressor, no credible supporting evidence is required.  Id., see Doran v. Brown, 6 Vet. App. 283 (1994).  

For the purposes of establishing service connection medical evidence diagnosing PTSD must be in accordance with 38 C.F.R. § 4.125(a), which refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 5th ed.  (DSM-5) as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-5 provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

A veteran's testimony, by itself, can establish the occurrence of an in-service stressor event if the requirements of 38 C.F.R. § 3.304(f)(3) are met.  The revised 38 C.F.R. § 3.304(f)(3) reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  This final rule applies to a claim of service connection for PTSD that is received by VA on or after July 12, 2010; or was received by VA before July 12, 2010 but has not been decided by the RO as of that date; or is appealed to the Board on or after July 12, 2010; or was appealed to the Board before July 12, 2010, but has not been decided by the Board as of that date; or is pending before VA on or after July 12, 2010, because the Court vacated a Board decision on the application and remanded it for readjudication.  See 75 Fed. Reg. 39843 (July 13, 2010). 

The revised 38 C.F.R. § 3.304(f)(3) provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

For purposes of 38 C.F.R. § 3.304(f)(3) "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.  75 Fed. Reg. 39843, 39852 (July 13, 2010).  

In substance, under the revised 38 C.F.R. § 3.304(f)(3) service connection can be granted for PTSD if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.

Service treatment records include no complaints or treatment referable to a mental health disorder.

In March 1999, the Veteran presented with somewhat pressured speech, which was at times incoherent, and confrontational when questioned about reported hallucinations.  The assessment was of acute psychosis, possibly secondary to long term alcohol abuse.  One day later, the Veteran stated that he was feeling "much better," and no longer had difficulty with hallucinations or misperceptions.  The assessment, again, was of acute psychosis, though with improvement following use of Haldol.

In October 2000 the Veteran "explained that the thoughts in his head (of hurting people) have been in his head since Vietnam but he has no intention of hurting anyone at this time."  The diagnosis was of a history of alcohol dependency, but also included a possible diagnosis of PTSD, with the treating professional commenting that they believed the Veteran "might be having symptoms of PTSD with mild-moderate aggression, which is often seen in PTSD."

In July 2006 the Veteran reported having killed others during service, and being unable to sleep as a result.  In September of that year, he reported drinking between one half, and one full pint of alcohol daily, and "this appears to be problematic for him."  

On VA examination in September 2010, the Veteran reported nightmares about once a month, which involve "shooting in Vietnam I was all over."  Following evaluation, the examiner concluded that the Veteran did not have PTSD, and added that there was also no evidence of "another psychiatric disorder . . . other than the possibility of some cognitive difficulties secondary to [the Veteran's] substance abuse."  In arriving at this conclusion, the examiner noted the lack of impairment in thought processing, in spite of significant memory impairment reported by the Veteran and his wife. 

The Veteran underwent an additional VA examination in August 2011.  The examiner noted that an administrative form "suggests the Veteran was diagnosed with posttraumatic stress disorder," but that "in reality he has been diagnosed with rule out post-traumatic stress disorder and a history of alcohol dependence."  The examiner went on to question the Veteran's prior diagnosis of "rule out post-traumatic stress disorder," and commented that to the extent that he had been followed for depression, "[t]he etiology of that depression is unclear."  With regard to the stressor event that the Veteran had reported during his September 2010 examination, the examiner recognized that he "reported having very vague nightmares," but that he "did not display any significant change in demeanor as he recounted his experiences in Vietnam, and there was simply insufficient evidence to warrant the diagnosis of post-traumatic stress disorder.  The final conclusion reached was that there was "simply no evidence suggesting that the Veteran meets full diagnosed criteria for the diagnosis of [PTSD].  There was no evidence linking a particular stressor to [PTSD] symptoms and no evidence of any other mental health condition which began while the Veteran was in the military."

Subsequent mental health treatment records from March, May, and July 2013, show an ongoing, but reduced, history of alcohol abuse, with one physician within VA's Addiction Psychiatry Team in March 2013 definitely diagnosing alcohol dependence, nicotine dependence, anxiety disorder [not otherwise specified], and expressly stating that the Veteran's anxiety disorders were "substance induced verses PTSD."

Based on the foregoing, the Veteran has not had, at any time during the period on appeal, a confirmed diagnosis of PTSD.  While he may have experienced traumatic events during his active duty, these experiences did not result in the onset of PTSD.  Furthermore, as described in the highly probative, and well-reasoned August 2011 VA examiner's report, there is "no evidence of any other mental health condition" which is related to service.

Accordingly, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


Service Connection for Hearing Loss

The Veteran contends that he was exposed to loud noises during service, including from weapons fire and vehicles, and the Board notes that his reports of such exposures are consistent with the nature of his service.  Following separation, he worked in a plywood mill where, during his hearing before the undersigned, he stated that he was exposed to additional loud noise.

VA considers normal hearing to be from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On audiological evaluation at induction in September 1970, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
X
15
LEFT
10
10
10
X
15

On separation examination in April 1972, the Veteran's ears and ear drums were normal, and audiological evaluation showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
20
LEFT
30
20
10
10
10

The foregoing reflects some loss of hearing acuity during service, and given that thresholds at 500 Hertz in the left ear and 3000 Hertz in the right ear both were greater than 20 decibels, the Veteran's hearing was not "normal" at separation,  see Hensley, 5 Vet. App. at 157, but also did not rise to the level of a compensable disability for VA purposes at that time.  See 38 C.F.R. §§ 3.307, 3.385.

In April 2009, the Veteran reported constant tinnitus, with a gradual decrease in hearing.  Otoscopic inspection was unremarkable, and testing revealed that the Veteran's right ear hearing was within normal limits up to 2000 Hertz, and mild to moderately-severe above 2000 Hertz.  In the left ear, hearing was within normal limits through 1500 Hertz, with moderately-severe to severe hearing loss above 1500 Hertz.

On VA examination in August 2009, the Veteran denied pre-military noise exposure, and reported in-service noise exposure from gunfire and large trucks.  Audiological evaluation revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
60
70
LEFT
15
15
65
80
85

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent the left ear.  The examiner's medical interpretation of the Veteran's induction and separation audiograms was that his hearing loss was "essentially unchanged."  He further notes that "the mild hearing loss found at 500 [Hertz] in the left ear at separation is no longer present as Veteran's hearing is within normal limits at 500 [Hertz] in both ears today."  Based on minimal change in hearing acuity between induction and separation, and the fact that low range acuity had improved since the time of separation, the examiner concluded that "the Veteran's hearing loss is not related to his military service."

The Veteran and his wife have both reported that his hearing has become progressively worse since separating from service in April 1972.  Because the Veteran is capable of observing his own level of hearing acuity, his testimony to this effect is admissible as evidence of a gradual worsening, and hence gradual onset, of hearing loss.  Layno, 6 Vet. App. 465.  However, associating the onset of poor high range pure tone thresholds - not confirmed until testing conducted more than 35 years after separation - with in-service noise exposure, is well beyond the Veteran's competence.

As indicated previously, when an organic disease of the nervous system, including sensorineural hearing loss, onsets during service, and with subsequent continuous symptoms thereafter, the disorder is presumed to be service-connected.  38 C.F.R. §§ 3.303, 3.309; Walker, 708 F.3d 1331.  However, in order to establish that a chronic disease had an in-service onset, the record must show a "combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis."  38 C.F.R. § 3.303(b).  The regulation specifically indicates that, for example, "any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date."  Id.

Here, the only evidence of abnormal hearing acquit during service is a single report - at separation - demonstrating the one hearing threshold in each ear was not normal, Hensley, 5 Vet. App. at 157.  The Board finds that this single evaluation is not sufficient to identify a "clearcut clinical entity" in the form of sensorineural hearing loss.  Thus, because a hearing loss disability is "not in fact, shown to be chronic" during service, continuity of symptomatology may be used to support the claim.

However, the Board nonetheless finds that lay reports of gradual onset do not establish continuity of symptomology, but rather serve to show that a hearing loss disability manifest over time, after separation from service.  Furthermore, the Board finds the VA examiner's 2009 opinion to be of great probative value, especially as it was reached considering not only objective medical evidence such as in-service and post-service audiological testing, but also the Veteran's history of in-service noise exposure between 1971 and 1972, and his history of post-service noise exposure over the ensuing three and a half decades, including (according to the Veteran) leaf blowers, chainsaws and gun fire associated with hunting.

Based on the forgoing, the Board finds that the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Chronic Kidney Disorder

Service treatment records show a history of in-service urethral burning and discharge in February 1971 at which time the Veteran was diagnosed with urethritis.  There were no other ongoing complaints regarding genitourinary or other kidney-related symptoms, and on separation examination in April 1972 the genitourinary systems was normal.  The Veteran now contends that a current kidney disorder is related to service, and specifically is secondary to service-connected diabetes mellitus type II.

Following separation, the Veteran was seen in August 1987 for follow-up from a diagnosis of urethritis, at which time a chlamydia culture came back positive.  In November 2000 the Veteran reported low back discomfort and urinary frequency, as well as some dysuria and perirectal discomfort.  The assessment was of prostatitis.

On VA examination in September 2011, the Veteran had no identifiable kidney disorder, though he had been placed on a drug called Lisinopril for "kidney protection."  Clinical testing revealed his renal function was normal, with normal microalbumin of the urine.  The examiner commented that although the Veteran had "isolated urinary infections" during service, these infections "resolved and therefore would not cause chronic kidney conditions as they were acute, self-limiting, and without evidence of kidney effects."

Based on the foregoing, the Board finds that the Veteran does not have now, and has not had any time during the period on appeal, any diagnosis related to the kidneys, to include a disorder related to service-connected diabetes.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Notice letters were sent to the Veteran in July 2008, April 2009, September 2010 and February 2011, prior to the initial adjudication of  the claims now on appeal.  Notices sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment in addition to records from the SSA.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in January 2009, August 2009, September 2010, March 2011, September 2011, and May 2015 during which examiners conducted physical examinations of the Veteran, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  

To the limited extent that examiners in September 2010 and March 2011 were not provided the Veteran's claims file for review, an accurate history was elicited from the Veteran regarding his relevant symptomatology.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.

Finally, in February 2015 the Board remanded all of the issues currently on appeal for additional development, including retrieval of SSA records and completion of VA examination of the Veteran's right leg.  Since that time, SSA records have been obtained and in May 2015 a VA examination was completed.  With regard to the examination, the Board's orders specified that the VA examination was not to be completed until after SSA records were obtained.  While the examination was, in fact, completed prior to VA's recepit of records from SSA, the Board finds that the examination was nonetheless sufficient.  To that end, the examiner concluded that there was no disorder of the right leg.  Without any diagnosed disorder, the presence or lack of SSA records is immaterial.  To the extent that evidence from SSA showed some suggestion of a leg-length discrepancy, the examiner's objective physical evaluation concluded otherwise.  Furthermore, given that the examiner's evaluation is more recent than any of the SSA records received, the Board finds it to be a more accurate representation of the Veteran's physical state - further negating the need for the examiner to have reviewed SSA records in this particular case.

Therefore, the Board finds that the RO substantially complied with the February remand directives, and the Board has properly proceed with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Service connection for a right leg disorder is denied.

Service connection for a heart disorder, to include ischemic heart disease, is denied.

Service connection for an acquired psychiatric disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a kidney disorder is denied.


REMAND

Service Connection for Hypertension

The Veteran has been diagnosed with hypertension and he contends that the disorder is related in-service exposure to Agent Orange.  Hypertension is not one of the specified diseases for which service connection may be presumed based upon the Veteran's exposure to herbicides during his service in the Republic of Vietnam.  See 38 C.F.R. § 3.309(e); see also 68 Fed. Reg. at 630.  However, the National Academy of Sciences (NAS) have concluded that there is "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  See also, Determinations Concerning Illnesses Discussed in National Academy of Sciences  Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20,308 (April 11, 2014).

In September 2011, the Veteran underwent a VA examination in which the examiner commented only that the diagnosis was not related to service-connected diabetes, but did not address the matter of direct service connection.  Given the NAS 2006 and 2008 updates, the Board finds that the September 2011 examiner's opinion was insufficient, and a new opinion must be solicited.

Accordingly, the case is REMANDED for the following action:

1.  Contact that the same examiner who conducted the Veteran's September 2011 hypertension examination, or, if that examiner is unavailable, a similarly qualified professional.  The examiner is to review the Veteran's complete claims file, and state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's hypertension is related to service.

In answering the question, the examiner must directly address the NAS report titled Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012.  Specifically, the examiner should discuss how the report applies to the specific nature of the Veteran's exposure, the course of his hypertension, and any post-service risk factors.

2.  After completing all indicated development, readjudicate the claim of service connection for hypertension in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


